Citation Nr: 1038882	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from April 1995 to August 
1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that, in pertinent part, denied entitlement to service 
connection for PTSD.  Jurisdiction of the Veteran's case is 
currently with the VA RO in Jackson, Mississippi.

In May 2010, the Veteran testified during a hearing conducted via 
video conference with the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The Board notes that, in an unappealed May 1998 rating decision, 
the San Diego, California, RO denied entitlement to service 
connection for acute depression (claimed as a nervous condition).  
That decision is final.  However, during the pendency of the 
Veteran's case, the United States Court of Appeals for Veterans 
Claims (Court) recently held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  Thus, in light of Clemons 
v. Shinseki, the Board has recharacterizied the Veteran's claim 
as a claim for service connection for an acquired psychiatric, to 
include PTSD, as set forth on the title page, and will consider 
the matter on a de novo basis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  In his oral and written statements, 
the Veteran's claimed and verified stressors include being 
assigned to the USS NIMITZ as a plane captain that required he 
perform pre/post flight, daily, turnaround inspections, launch, 
recovery, and servicing requirements in support of 12 F/A-18C 
Night Strike Fighters.  His service records document that he was 
assigned to the USS NIMITIZ on April 18, 1996, when a sailor was 
killed and four others were injured when an arresting cable 
snapped and struck a group of sailors.  The accident happened as 
an F-14A was landing on the deck and the arresting cable broke.  
In the January 2009 statement of the case, the RO determined that 
the Veteran's stressor was verified.

Service treatment records reveal that, on a report of medical 
history completed in August 1997, when he was examined for 
discharge, the Veteran checked yes to having depression or 
excessive worry.  The examiner noted that the Veteran was 
diagnosed with acute depression in June 1997, and that the 
Veteran took no medications, and was recovered.  A psychiatric 
abnormality was not noted on examination at that time.  The 
Veteran's Release or Discharge from Active Duty (DD Form 214) 
indicates that he was separated from service due to a personality 
disorder. 

It appears that the Veteran's service treatment records are 
incomplete.  On separation examination in August 1997 it was 
noted that the Veteran was diagnosed with acute depression in 
June 1997.  However, the actual treatment records from June 1997 
are not associated with the claims folder.  On remand, efforts 
should be undertaken to obtain the Veteran's complete service 
treatment records.  

The Veteran has also reported that he was treated at the VA 
Medical Center (VAMC) in Loma Linda, California, from August 1997 
to 2005 and at the VAMC in Memphis, Tennessee, from 1998 to 1999.  
At present, the earliest VA treatment records associated with the 
claims folder are dated in 2004.  On remand, the Veteran's 
complete VA treatment records dated prior to 2004 should be 
obtained.  Recent VA medical records, dated since February 2010, 
should also be obtained.

As the case must be remanded for the foregoing reasons, the 
Veteran should also be afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete service treatment 
records, including clinical records, from 
the National Personnel Records Center 
(NPRC) and/or any other appropriate 
source.  The Board is particularly 
interested in the Veteran's treatment for 
depression in June 1997.  If these records 
are not available, a negative reply must 
be provided.

2.  Make arrangements to obtain the 
Veteran's complete VA treatment records for 
any psychiatric problems dated from August 
1997 to 2004, to include from the Loma 
Linda, Memphis, and Indianapolis VA 
treatment facilities.

3.  Make arrangements to obtain the 
Veteran's complete treatment records for any 
psychiatric problems dated from February 
2010 forward from the Memphis VA treatment 
facility.

4.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
files and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies should be conducted. 

The examiner is advised that the Veteran 
served aboard the USS NIMITIZ in April 1996 
and reported witnessing an incident in which 
an arresting cable on an aircraft carrier 
broke at landing, and killed one man and 
injured several others.  His assignment to 
the ship at the time of this incident has 
been verified by service department records. 

The examiner should elicit as much detail as 
possible from the Veteran as to such claimed 
stressors.  Then, the examiner should 
consider the Veteran's alleged in-service 
stressors for the purpose of determining 
whether such stressors were severe enough to 
have caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the in-service 
stressors.  The diagnosis should conform to 
the psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV. 

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (a likelihood of 50 percent or more) 
that any currently diagnosed psychiatric 
disorder had its clinical onset during 
active service or is related to any in-
service disease, event, or injury, to 
include the treatment for depression in 1997 
and/or the above-described incident aboard 
the USS NIMITIZ in April 1996.

A complete rationale should be provided for 
any opinion offered. 

5.  After completion of the above, review 
the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinion requested, 
the report must be returned for corrective 
action.

6.  Finally, readjudicate the Veteran's 
claim on appeal.  Consideration should be 
given to the recent amendment to 38 C.F.R. § 
3.304(f), effective July 13, 2010.  If any 
benefit sought on appeal remains denied, the 
Veteran and his agent should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

